TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-09-00029-CR



                                    In re Mario F. Menchaca


   FROM THE DISTRICT COURT OF LAMPASAS COUNTY, 27TH JUDICIAL DISTRICT
            NO. 7825, HONORABLE JOE CARROLL, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Mario Menchaca appeals from the district court’s order denying post-conviction DNA

testing. Menchaca’s court-appointed attorney filed a brief concluding that the appeal is frivolous and

without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967), by

presenting a professional evaluation of the record demonstrating why there are no arguable grounds

to be advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807

(Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State,

485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).

The principles of Anders have been extended to include appeals of a trial court’s ruling on a

motion for post-conviction DNA testing.         See Murphy v. State, 111 S.W.3d 846, 847-48

(Tex. App.—Dallas 2003, no pet.).

               Menchaca received a copy of counsel’s brief and was advised of his right to examine

the appellate record and to file a pro se brief. Having reviewed the record, counsel’s brief, and

Menchaca’s pro se brief, we agree that the appeal is frivolous and without merit. We find nothing
in the record that might arguably support the appeal. See Bledsoe v. State, 178 S.W.3d 824, 826-27

(Tex. Crim. App. 2005). Counsel’s motion to withdraw is granted.

               The order denying DNA testing is affirmed.




                                             ___________________________________________

                                             Diane M. Henson, Justice

Before Chief Justice Jones, Justices Waldrop and Henson

Affirmed

Filed: January 13, 2010

Do Not Publish




                                                2